 



Exhibit 10.1

THIRD AMENDMENT
TO CREDIT AGREEMENT

     This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
June 3, 2004 is among each of the parties named as a Borrower on the signature
pages hereto (collectively, the “Borrowers”; each, individually, a “Borrower”),
the financial institutions party hereto (the “Lenders”), and Bank of America.,
N.A., for itself and as agent for the Lenders (the “Agent”). Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement defined below.

RECITALS:

     A. The Agent and the Lenders are parties to that certain Credit Agreement
dated as of May 16, 2002, as amended, supplemented, restated or otherwise
modified from time to time (the “Credit Agreement”), among the Borrowers, the
Agent and the Lenders.

     B. The Borrowers, the Agent and the Lenders have agreed to certain
amendments to the Credit Agreement as described herein and subject to the terms
and conditions set forth herein.

     NOW, THEREFORE, in consideration of the mutual agreements contained herein,
and for other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Amendment to Credit Agreement. Subject to the terms and conditions
contained in Section 3 hereof, Annex A to the Credit Agreement is hereby amended
by deleting the definition of “Permitted Restricted Investment” and replacing it
with the following:

     “Permitted Restricted Investment” means an acquisition by the Parent, a
Borrower or any of their Subsidiaries (other than a Dormant Subsidiary) of
(a) all or substantially all of the assets of any other Person (or a division of
any other Person) in a line of business permitted to be engaged in by the
Borrowers and their Subsidiaries pursuant to Section 7.17, or (b) all of the
capital stock or other equity interests of any other Person in a line of
business permitted to be engaged in by the Borrowers and their Subsidiaries
pursuant to Section 7.17 (provided that, in the case of any stock or equity
acquisition, the Agent shall be satisfied in its reasonable judgment with the
current and potential liabilities of the Person to be acquired, and the
Borrowers shall provide the Agent such information as the Agent may reasonably
request in order to make such judgment), and, in either case, with respect to
which (i) after giving effect thereto, Excess Availability shall be at least
$30,000,000, (ii) prior to and after giving effect to such acquisition no
Default or Event of Default shall have occurred and be continuing, and (iii) in
the event a new Domestic Subsidiary of the Parent is formed or acquired in
connection therewith, (A) such new Subsidiary shall, prior to or concurrently
with such acquisition, execute all such agreements, documents and instruments as
the Agent may request to either guaranty the Obligations or, with the Agent’s
consent, become a “Borrower” and “Excess Collateral Provider” under the
Agreement, and to pledge all of its personal property assets (and to the extent
the provisions of Section 7.25 shall be applicable all of its Real Estate) as
security

 



--------------------------------------------------------------------------------



 



therefor, (B) the owner of such new Subsidiary shall pledge all (or in the case
of a foreign Subsidiary that is owned directly by a Domestic Subsidiary, 65%) of
the issued and outstanding equity securities of such new Subsidiary as
additional security for the Obligations, and (C) the Parent, the Borrowers and
such new Subsidiary shall execute and deliver such opinions, certificates and
other documents as the Agent may request in connection with the foregoing
clauses (A) and (B). In no event shall any assets of any such new Subsidiary
that becomes a “Borrower” hereunder be included in the Borrowing Base, or any
Loans be made to such new Subsidiary, until the Agent is satisfied with the
results of such field examinations and other due diligence as the Agent may deem
appropriate with respect to such new Subsidiary. In addition to the foregoing,
solely with the proceeds of its cash on hand, any Foreign Subsidiary may acquire
all or substantially all of the assets of any other Person (or a division of any
other Person), or all of the capital stock or other equity interests of any
other Person, in a line of business permitted to be engaged in by the Borrowers
and its Subsidiaries pursuant to Section 7.17.

     2. Reaffirmation of Obligations. Each Borrower acknowledges and affirms
that all of its obligations and undertakings under the Credit Agreement and the
other Loan Documents, including, without limitation, all of its obligations and
undertakings under Section 13.11 and 13.19 of the Credit Agreement, shall remain
in full force and effect taking into account all of the terms and conditions of
this Amendment and the transactions contemplated hereby.

     3. Conditions Precedent. The effectiveness of the amendments contained in
Section 2 above is subject to, and contingent upon, the satisfaction of each of
the following conditions precedent, each in form and substance satisfactory to
the Agent and the Lenders, unless the same shall otherwise be waived in writing
by the Agent and the Lenders in their sole and absolute discretion:

          (a) the Agent and the Lenders shall have received duly executed
counterparts of this Amendment signed by each Borrower, the Agent and each
Lender;

          (b) the representations and warranties of each Borrower contained
herein shall be true and correct;

          (c) the Agent shall have received a Reaffirmation of Guaranty from the
Parent and each Subsidiary Guarantor in the form attached hereto; and

          (d) the Agent shall have received such certificates, opinions and
other items relating to this Amendment and the transactions contemplated hereby
as the Agent may request.

     4. Reference to and Effect on the Credit Agreement. Except as expressly
provided herein, the Credit Agreement shall remain unmodified and in full force
and effect and each Borrower hereby ratifies and confirms all its obligations
and liabilities thereunder after giving effect to this Amendment.

     5. Representations and Warranties. Each Borrower hereby represents and
warrants to the Agent and each Lender that: (a) this Amendment and the actions
on such Borrower’s part contemplated hereby have been duly approved by all
requisite action on the part of such Borrower;

 



--------------------------------------------------------------------------------



 



(b) this Amendment and each of the other documents executed and delivered by
such Borrower in connection herewith have been duly executed and delivered and
constitute the legal, valid, and binding obligations of such Borrower,
enforceable against such Borrower in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, by general equitable principles or by principles of good faith and
fair dealing; and (c) the execution, delivery and performance of this Amendment
and each of the other documents executed and delivered by such Borrower in
connection herewith do not and will not violate or conflict with any provision
of such Borrower’s Articles or Certificate of Incorporation or by-laws or other
constitutive documents in effect on the date hereof, or any contracts or
agreements to which such Borrower is a party or by which any of its assets are
bound. Each Borrower further hereby represents and warrants to the Agent and
each Lender that the representations and warranties of such Borrower contained
in the Loan Documents are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
other than any such representation or warranty which relates to a specified
prior date. Each Borrower further represents and warrants to the Agent and each
Lender that no Event of Default exists under any Loan Document.

          6. Miscellaneous.

          (a) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns; provided,
however, no Borrower may assign this Amendment or any of its rights or
obligations hereunder without the prior written consent of the Agent and the
Lenders.

          (b) This Amendment (together with the Credit Agreement) constitutes
the entire agreement between the parties with respect to the subject matter
hereof, and supersedes all prior negotiations, representations, warranties,
commitments, offers, letters of interest or intent, proposal letters, contracts,
writings or other agreements or understandings with respect thereto.

          (c) No waiver and no modification or amendment of any provision of
this Amendment shall be effective unless specifically made in writing and duly
signed by the party to be bound thereby.

          (d) Paragraph and subparagraph titles, captions and headings herein
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend or describe the scope of this Amendment or the intent of
any provision hereof.

          (e) No failure or delay on the part of any party hereto to exercise
any right, power or privilege hereunder or under any instrument executed
pursuant hereto shall operate as a waiver nor shall any single or partial
exercise of any right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

          (f) Each Borrower affirms and acknowledges that this Amendment shall
be a Loan Document for all purposes of the Credit Agreement.

          (g) Any reference to the Credit Agreement contained in any notice,
request, certificate or other document executed concurrently with or before or
after the execution and

 



--------------------------------------------------------------------------------



 



delivery of this Amendment shall be deemed to include this Amendment unless the
context shall otherwise specify.

          (h) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

          (i) THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS AMENDMENT AND
ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT, WHETHER
SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY THE LAWS
AND DECISIONS OF THE STATE OF NORTH CAROLINA.

          (j) The Borrowers agree to pay all of the Agent’s out-of-pocket costs
and expenses incurred in connection with this Amendment (including, without
limitation, the reasonable fees and expenses of outside counsel).

     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written.

          “BORROWERS: COLTEC INDUSTRIES INC.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

            COLTEC INDUSTRIAL PRODUCTS LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GARLOCK SEALING TECHNOLOGIES LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GGB, LLC, formerly known as Glacier Garlock
Bearings LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            HABER TOOL COMPANY INC.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

            STEMCO LLC
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Treasurer     

            CORROSION CONTROL CORPORATION
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

          “AGENT” and “LENDERS” BANK OF AMERICA, N.A.,
as the Agent and a Lender
      By:   /s/ David M. Anderson       Name:   David M. Anderson      Title:  
Senior Vice President     

            CITICORP USA, INC.,
as a Lender
      By:   /s/ Miles D. McManus       Name:   Miles D. McManus      Title:  
Vice President and Director     

            CONGRESS FINANCIAL CORPORATION
(SOUTHWEST), as a Lender
      By:   /s/ Joe T. Curdy       Name:   Joe T. Curdy      Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



REAFFIRMATION OF PARENT GUARANTEE

June 3, 2004

Bank of America, N.A., as Agent
600 Peachtree Street, 10th Floor
Atlanta, GA 30308

Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Parent Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
EnPro Industries, Inc. (“Guarantor”) in favor of the Agent. Pursuant to the
Third Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.

Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof

            ENPRO INDUSTRIES, INC.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

REAFFIRMATION OF SUBSIDIARY GUARANTEE

June 3, 2004

Bank of America, N.A., as Agent
600 Peachtree Street, 10th Floor
Atlanta, GA 30308

Please refer to (1) the Credit Agreement dated as of May 16, 2002 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among each of the “Borrowers” named therein, the “Lenders” named
therein and Bank of America, N.A., as agent for the Lenders (the “Agent”) and
(2) the Subsidiary Guarantee dated May 16, 2002 (as amended, the “Guarantee”) by
each of the undersigned (each, a “Guarantor”) in favor of the Agent. Pursuant to
the Third Amendment to Credit Agreement (the “Amendment”) dated as of even date
herewith among the Borrowers, the Agent, and the Lenders signatory thereto, the
Credit Agreement has been amended in accordance with the terms and conditions of
the Amendment.

Each Guarantor hereby (i) acknowledges and reaffirms all of its obligations and
undertakings under the Guarantee, and (ii) acknowledges and agrees that
subsequent to, and taking into account all of the terms and conditions of the
Amendment, the Guarantee is and shall remain in full force and effect in
accordance with the terms thereof.

            QFM SALES AND SERVICES, INC.,
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

            COLTEC INTERNATIONAL SERVICES CO.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

Signatures continue on following page.

 



--------------------------------------------------------------------------------



 



            GARRISON LITIGATION MANAGEMENT
GROUP, LTD.
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GGB, INC., formerly known as Glacier Garlock
Bearings Inc.
      By:   /s/ Richard L. Magee       Name:   Richard L. Magee      Title:  
Vice President     

            GARLOCK INTERNATIONAL INC.
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer     

            GARLOCK OVERSEAS CORPORATION
      By:   /s/ Donald G. Pomeroy       Name:   Donald G. Pomeroy      Title:  
Vice President and Treasurer   